                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

RANDY DINGLE,                       )
                                    )
                      Plaintiff,    )
                                    )                              JUDGMENT IN A
                                    )                              CIVIL CASE
v.                                  )                              CASE NO. 5:19-cv-34-D
                                    )
TALMAGES BAGGETT, JR., ELLEN B.     )
HANCOX, RONNIE MITCHELL, MICKEY     )
LOCKLEAR, CUMBERLAND COUNTY         )
DETENTION CENTER, TIMOTHY J.        )
PETERKIN, SHERIFF ENNIS W. WRIGHT,  )
DEPUTY MURPHY, LIEUTENANT MORRISON,)
DEPUTY WALDEN, CLAVION MORNING, and )
WILLIAM DANCY,                      )
                                    )
                      Defendants.   )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS the defendants'
motions to dismiss [D.E. 37, 42, 46, 49] and DISMISSES Dingle's complaint without
prejudice [D.E. 7].



This Judgment Filed and Entered on July 15, 2019, and Copies To:
Randy Dingle                                            (Sent to P.O. Box 9485 Fayetteville, NC 28311 via
                                                        US Mail)
Anna M. Davis                                           (via CM/ECF electronic notification)
RonnieM. Mitchell                                       (via CM/ECF electronic notification)
Antoine Marshall                                        (via CM/ECF electronic notification)
Christopher J. Derrenbacher                             (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
July 15, 2019                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
